Citation Nr: 9924756	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-17 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to April 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for otitis media and 
asthma.  The veteran perfected appeals of the denials of 
service connection for both disorders.  In October 1998, the 
RO granted service connection for otitis media and otitis 
externa of the right ear.  In May 1999, the veteran withdrew 
the claim of entitlement to service connection for otitis 
media of the left ear.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




On a statement received at the Board in June 1999, the 
veteran requested a hearing before a Member of the Board at 
his local VA office.  The veteran has not been afforded an 
opportunity for a hearing before a Board Member, and his 
request for such a hearing has not been withdrawn.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

1.  The RO should take appropriate action 
to schedule the veteran for a hearing at 
the Waco, Texas, RO before a Member of 
the Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

2.  The RO should inform the veteran that 
the Texas Veterans Commission, who 
currently is appointed as the veteran's 
representative, can act as the veteran's 
representative at the requested hearing.  

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












